    Case 5:21-cv-03171-SAC Document 5 Filed 08/31/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


JOSHUA K. MATTHEWS,

                               Petitioner,

           v.                                       CASE NO. 21-3171-SAC

STATE OF KANSAS,


                               Respondent.


                            MEMORANDUM AND ORDER



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. On July 30, 2021, the Court issued a

Notice and Order to Show Cause (NOSC) directing Petitioner to show

cause why this matter should not be dismissed due to his failure to

commence this action within the one-year limitation period. (Doc.

3.) Petitioner has filed his response. (Doc. 4.)

     The NOSC explained that the one-year limitation period under

28 U.S.C.§ 2244(d)(1) began to run on approximately January 28,
2019, when Petitioner’s time for seeking review of his direct appeal

by the United States Supreme Court expired. Petitioner did not

pursue further remedies in the state courts, so the limitation

period ran until it expired on approximately January 28, 2020.

Because Petitioner did not file his federal habeas petition until

July 29, 2021, this action is not timely and is subject to dismissal

unless Petitioner can establish grounds for equitable tolling or
application     of    the   actual   innocence   exception   to    the   time

limitation.

     In his response to the NOSC, Petitioner does not address
    Case 5:21-cv-03171-SAC Document 5 Filed 08/31/21 Page 2 of 2




timeliness. (Doc. 4.) Rather, he explains that he was subjected to

a pretrial mental health evaluation but, despite his informing the

trial judge that he intended to raise an insanity defense, the

mental health evaluation was not completed. Id. He eventually pled

guilty and would now “like a jury to consider a [doctor’s] testimony

on [his] mental health at the time.” Id. Even liberally construing

Petitioner’s response to the NOSC, he has not asserted grounds for

equitable or statutory tolling of the one-year federal habeas time

limitation, nor has he asserted that he qualifies for the actual

innocence exception to the time limitation.

     For   these   reasons,   the   Court   concludes   that   the   present

petition is time-barred under 28 U.S.C. § 2244(d) and the Court

will therefore dismiss this matter as time-barred.

     The Court also concludes that its procedural ruling in this

matter is not subject to debate among jurists of reason and declines

to issue a certificate of appealability. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).

     IT IS, THEREFORE, BY THE COURT ORDERED that this matter is
dismissed as time-barred. No certificate of appealability will

issue.

     IT IS SO ORDERED.



     DATED:   This 31st day of August, 2021, at Topeka, Kansas.



                                    S/ Sam A. Crow
                                    SAM A. CROW
                                    U.S. Senior District Judge
